MEMORANDUM **
Pierre Genevier, a native and citizen of France, appeals pro se from the district court’s order dismissing his petition for a writ of habeas corpus. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), *153Puri v. Gonzales, 464 F.3d 1038, 1040 (9th Cir.2006), and we affirm.
Upon review of the record, we affirm the district court’s order dismissing the petition. The district court properly concluded it lacked subject matter jurisdiction. See REAL ID Act of 2005, Pub.L. 109-13, § 106(c), 119 Stat. 231, 311 (2005).
Genevier cannot challenge his underlying removal order through review of his habeas petition.
Genevier’s pending motions before this Court to supplement the record, stay the appeal, and take judicial notice are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.